Name: 81/787/EEC: Council Decision of 28 September 1981 replacing an alternate of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-10

 Avis juridique important|31981D078781/787/EEC: Council Decision of 28 September 1981 replacing an alternate of the Advisory Committee on Vocational Training Official Journal L 290 , 10/10/1981 P. 0019****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 28 SEPTEMBER 1981 REPLACING AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 81/787/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 SEPTEMBER 1981 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 16 SEPTEMBER 1983 , WHEREAS ONE SEAT ON THE ABOVE COMMITTEE FOR AN ALTERNATE IN THE GOVERNMENT REPRESENTATIVES ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR WHITE , OF WHICH THE COUNCIL WAS INFORMED ON 21 SEPTEMBER 1981 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 21 SEPTEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR MAOLCHATA IS HEREBY APPOINTED AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR WHITE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 SEPTEMBER 1983 . DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER